224 Ga. 782 (1968)
164 S.E.2d 831
JONES
v.
THE STATE.
24538.
Supreme Court of Georgia.
Decided November 21, 1968.
Hester & Hester, Frank B. Hester, Richard M. Hester, for appellant.
Lewis R. Slaton, Solicitor General, J. Roger Thompson, J. Walter LeCraw, Arthur K. Bolton, Attorney General, Marion O. Gordon, Assistant Attorney General, William R. Childers, Jr., Deputy Assistant Attorney General, for appellee.
NICHOLS, Justice.
Whereas the Supreme Court of the United States by judgment of that court, dated October 14, 1968, (21 LE2d 23) after the grant of the writ of certiorari in this case, remanded the case to this court for further consideration in light of Witherspoon v. Illinois, 391 U.S. 510 (88 SC 1770, 20 LE2d 766), the judgment of this court affirming the conviction and death sentence for murder (Jones v. State, 224 Ga. 283 (161 SE2d 302)), is vacated and the conviction is affirmed but the sentence of death is reversed with direction that the trial court impanel a jury selected as in a capital case for the submission to it of the sole question: Should the defendant be recommended to mercy and sentenced according to Code Ann. § 26-1302 (Ga. L. 1960, p. 266) ? See Miller v. State, 224 Ga. 627, 638 (163 SE2d 730).
Judgment reversed with direction. All the Justices concur.